Order filed February 26, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00142-CV
                                   ____________

   IN RE KRISTIN TURLEY GIBSON AND BILLY GIBSON, AS NEXT
                 FRIENDS OF K.G., A MINOR, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              113th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-36925

                                     ORDER

      On February 23, 2018, relator Kristin Turley Gibson and Billy Gibson, as
Next Friends of K.G., a Minor, filed a petition for writ of mandamus in this court.
Relators asked this court to order the Honorable Michael Landrum, Judge of the
113th District Court, in Harris County, Texas, to set aside his order dated February
8, 2018, entered in trial court number 2014-36925, styled Kristin Turley Gibson &
Billy Gibson, as Next Friends of K.G., a Minor v. Sammuel Bharksuwan, M.D. et al.

      Relators also filed a motion to stay the trial court proceedings. On February
23, 2018, this court granted the motion and issued an order staying the
commencement of trial on February 26, 2018 trial.

      We LIFT our February 23, 2018 order staying the commencement of trial.
We further ORDER the parties to update this court of the status of the motion to
sever filed by real party in interest Planned Parenthood Gulf Coast on or before
February 28, 2018, at 4:00 p.m.

                                  PER CURIAM


Panel Consists of Justices Christopher, Busby, and Brown.




                                       2